By the court, Nelson, Chief Justice.
We are all inclined to think that the statute is broad enough to enable the nonresident debtor to contest the validity of the debts presented and claimed against him under and in pursuance of the 19th and several succeeding sections of the statute (1 R. S., p 800, i.). The propriety and justice of such a construction, if fairly within the language, is manifest. The grossest frauds and *82impositions might be practiced, unless an opportunity is, in some way, afforded to contest pretended claims before the trustees. The non-resident debtor is most deeply interested in the question. Mandamus allowed.
Rule accordingly.